DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
 	Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the prior art fails to teach or suggest further inclusion of a system comprising: a first switch configured to receive a data packet comprising temperature data from the first pair of redundant temperature sensors and the second pair of redundant temperature sensors, wherein the first switch transmits the data packet by lowering voltage in the plugsense line.
 	Regarding claim 11, the prior art fails to teach or suggest further inclusion of a method comprising: transmitting, by the first microcontroller, a data packet comprising temperature data from the first pair of redundant temperature sensors and the second pair of redundant temperature sensors to a first switch; and transmitting, by the first switch, the received data packet by lowering voltage in the plugsense line.
 	Regarding claim 20, the prior art fails to teach or suggest further inclusion of a system comprising: wherein the second comparator is configured to detect the data packet from the first switch as the voltage in the plugsense line is lowered, wherein the second comparator is further configured to transmit the signal to the second microcontroller, wherein the second microcontroller is further configured to determine if any temperature sensor of the first pair of redundant temperature sensors and the second pair of redundant temperature sensors is stuck or open, wherein the second microcontroller is further configured to reduce a charging current if the temperature in the data packet exceeds a threshold.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        07/15/2022